Citation Nr: 1725680	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-08 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) currently evaluated as 70 percent disabling prior to April 1, 2015 (and 100 percent disabling therefrom).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from August 1961 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In August 2013, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
This case was previously remanded by the Board in April 2014.  The case has been returned to the Board for review.

In a February 2017 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's PTSD to 70 percent prior to April 1, 2015, and 100 percent therefrom.  As the increase did not satisfy the appeal in full, the issue remains on appeal and has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition, the February 2017 rating decision granted entitlement to a TDIU and assigned an effective date of February 25, 2010.  Thus, the award of entitlement to a TDIU effective February 25, 2010 was a full grant of the benefit sought and the issue of entitlement to a TDIU is no longer on appeal.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

Prior to April 1, 2015, the Veteran's PTSD was manifested by symptoms productive of functional impairment that was, at worst, comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

Prior to April 1, 2015, the criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

General Legal Criteria

The Veteran contends that his PTSD symptomatology more closely approximates the severity contemplated by a higher rating.  He seeks a rating in excess of 70 percent prior to April 1, 2015.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's PTSD has been rated under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The VA General Rating Formula for Mental Disorders reads, in pertinent part:

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The general rating formula for mental disorders is meant to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating, and a Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan, 16 Vet. App. at 436.  Accordingly, consideration is given to all symptoms of the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125.

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  According to the pertinent sections of DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social or occupational functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social or occupational functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social or occupational functioning.  A GAF score of 31 to 40 indicates some impairment in reality testing or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the percentage VA disability rating assigned.  The percentage evaluation is based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126; VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Board notes that the Veteran has also been diagnosed with major depressive disorder, recurrent, in partial remission.  See February 2011 VA examination report.  This diagnosed psychiatric disability has not been service connected.  Where it is not possible to distinguish the effects of a service-connected disability from the effects of any nonservice-connected disability, the reasonable doubt doctrine dictates that all symptoms in question be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all symptoms in the adjudication of the claim).  Accordingly, in this case all of the Veteran's psychiatric symptoms will be attributed to his service-connected PTSD.

Analysis

In his initial claim for service connection for PTSD, the Veteran reported symptoms of recurrent nightmares and difficulty sleeping.  See VA Form 21-0781 Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD), received April 2010.

The Veteran was afforded a mental health examination in March 2010.  At the examination, the Veteran reported PTSD symptoms of anxiety, depression, sleep disturbances and recurring nightmares about violence in Vietnam.  

On the mental status examination, the Veteran was alert and oriented.  He was neatly dressed and groomed.  The Veteran's speech was normal and he appeared well-spoken and intelligent.  The Veteran was cooperative with the examiner despite his discomfort with the process.  The Veteran showed no evidence of psychosis or suicidal ideations.  The examiner assigned the Veteran a GAF score of 55, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

The Veteran was afforded a VA examination in September 2010.  At the examination, the Veteran reported symptoms of difficulty sleeping, nightmares two to three times per week, recurring flashbacks, frequent irritability and angry outbursts, and alcohol abuse.  The Veteran reported he has many friends and lasting relationships from his time in the Marine Corps.  The Veteran stated that he travels extensively to spend time with other Marines and to participate in Marine activities.  Additionally, the Veteran stated that his relationship with his children is very good.  The Veteran stated he stopped practicing law in 2008 because he could not read or focus due to dreams and memories of his time in Vietnam.  

On the mental status examination, the Veteran was alert and oriented to time and place.  He was well dressed and groomed.  The Veteran was cooperative, responsive and earnest.  The Veteran's speech was within normal limits for rate, tone and volume.  The Veteran described having chronic sleep difficulties that have increased over the past 10 years.  He estimated that he generally gets no more than 4.5 hours of sleep per night and often feels tired and lethargic.  The Veteran reported having very frequent vivid and specific Vietnam related nightmares that are personally terrifying to him.  The Veteran denied having panic attacks but stated that he has attacks of rage.  The Veteran denied any active or passive suicidal and homicidal ideation.  Additionally, he denied any visual and tactile hallucinations.  The VA examiner assigned the Veteran a GAF score of 50, indicating serious symptoms or serious impairment in social, occupational, or school functioning.

The Veteran has engaged in continuous individual psychotherapy.  In March 2010, the Veteran reported PTSD symptoms of severe emotional distress, anxiety, panic and insomnia.  The Veteran did not report and suicidal ideations.    

In May and June 2010, the Veteran reported PTSD symptoms of dysphoria, irritability and anxiousness.  His appearance and affect were within normal limits.  The Veteran did not report any hallucinations or suicidal and homicidal ideations.  In July 2010, the Veteran reported PTSD symptom of irritability.  His appearance and affect were within normal limits.  The Veteran did not report any hallucinations or suicidal and homicidal ideations.  In August 2010, the Veteran was dysphoric and irritable.  His appearance and affect were within normal limits.  The Veteran did not report any hallucinations or suicidal and homicidal ideations.  In September 2010, the Veteran reported PTSD symptoms of irritability and anxiousness.  His appearance and affect were within normal limits.  The Veteran did not report any hallucinations or suicidal and homicidal ideations.   

In September and October 2014, the Veteran reported PTSD symptoms of euthymia, dysphoria and anxiousness.  His appearance and affect were within normal limits.  The Veteran did not report any hallucinations or suicidal and homicidal ideations.  

In October 2014, VA received a letter from the Veteran's private physician which stated the Veteran's PTSD symptoms include the inability to work, memories of and flashbacks to traumatic events, recurring nightmares, distress from and avoidance of internal and external symbols, persistent guilt and self-blame regarding those injured or killed under his command, continuing anger and irritability, detachment from significant others and social isolation.

After considering the evidence of record under the laws and regulations as set forth above, the Board finds that, prior to April 1, 2015 the Veteran's PTSD manifestations did not rise to the level of severity contemplated by a rating in excess of 70 percent.  The evidence of record dated prior to April 1, 2015, shows that the Veteran's service-connected PTSD manifested in periods of irritability and anger, intrusive thoughts, nightmares and sleep disturbances.  However, the record shows that, prior to April 1, 2015, the Veteran maintained relationships with his children and friends.  The Veteran was independent in self-care, and presented as fully alert and oriented at VA examinations and VA psychotherapy assessments.  He was not observed as having altered mental status, illogical or incoherent speech or thought processes, or exhibiting signs of hallucination, delusion, or mania.  He did not endorse suicidal or homicidal ideation, plan, or intent.

A higher schedular rating of 100 percent for PTSD is warranted when there is total occupational and social impairment.  In this case, prior to April 1, 2015, the Veteran did not show symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Rather, at the September 2010 VA examination, the Veteran exhibited appropriate behavior, showed no sign of impaired thought process, showed no sign of delusion or hallucination, endorsed being able to perform activities of daily living, and presented as fully oriented.  As such, the record does not show that the Veteran's PTSD manifestations warranted a disability rating in excess of 70 percent at any time prior to April 1, 2015.  

The Board has considered the Veteran's contentions that he is entitled to a higher rating prior to April 1, 2015.  The Board notes that the Veteran is competent to report symptoms of his PTSD, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is also credible in his belief that he is entitled to a higher rating prior to April 1, 2015.  The Board concludes that, given the medical professionals' expertise in evaluating mental disorders, the findings of record provided by the medical professionals are more probative than the Veteran's statements.  As discussed above, the clinical evidence of record supports a finding that a rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSD at any time prior to April 1, 2015.

In light of the above, the Board finds that a disability rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSTD at any time prior to April 1, 2015.  Accordingly there is no basis for staged ratings for the Veteran's PTSD pursuant to Fenderson, 12 Vet. App. at 126-27, during the period prior to April 1, 2015.  With respect to any claim for entitlement to a disability rating in excess of 70 percent for PTSD prior to April 1, 2015, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD prior to April 1, 2015, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


